[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         JUNE 28, 2010
                                     No. 08-10117
                                                                          JOHN LEY
                               ________________________
                                                                           CLERK

                      D. C. Docket No. 05-00131-CR-ORL-28JGG

UNITED STATES OF AMERICA,


                                                                           Plaintiff-Appellee,

                                            versus

C. KEITH LAMONDA,
JESSE W. LAMONDA,
JOHN L. MAYNARD,


                                                                     Defendants-Appellants.

                               ________________________

                      Appeals from the United States District Court
                           for the Middle District of Florida
                            _________________________
                                    (June 28, 2010)

Before EDMONDSON, BARKETT and ROTH,* Circuit Judges.


       *Honorable Jane R. Roth, United States Circuit Judge for the Third Circuit, sitting by
designation.
PER CURIAM:

      Appellants Keith LaMonda, Jesse LaMonda, and John Maynard were

convicted of defrauding and conspiring to defraud investors and life insurance

companies. No reversible error has been shown, so we will affirm their

convictions and sentences.

      Because we write primarily for the parties, we assume their familiarity with

the underlying facts. Defendants operated a company that sold viatical settlements,

which are financial instruments created by the inter vivos conveyance of a life

insurance death benefit. During the seven-month trial, the Government presented

evidence that defendants (1) knowingly procured life insurance policies acquired

by fraud for the purpose of selling viatical settlements, (2) lied to investors who

purchased fraud-tainted viatical settlements, (3) secretly misappropriated investor

funds for personal use, and (4) conspired to conceal taxable income from the sale

of viatical settlements.

      Defendants, asserting eleven issues for appeal, claim the District Court

committed reversible error. We disagree. Federal Rule of Criminal Procedure

52(a) precludes conviction reversal based on “[a]ny error, defect, irregularity, or

variance that does not affect substantial rights.” “[R]eviewing courts must apply

Rule 52(a)’s harmless-error analysis and must disregard errors that are harmless



                                           2
beyond a reasonable doubt.” Neder v. United States, 527 U.S. 1, 7 (1999) (internal

quotations omitted). The harmless-error rule assures criminal defendants a fair

trial, not a perfect one. See, e.g., Delaware v. Van Arsdall, 475 U.S. 673, 681

(1986).

       During the course of every long trial, imperfections are bound to arise

because exigencies of live litigation require instantaneous rulings on matters of

which defendants complain (e.g., admissibility of evidence, scope of cross-

examination). Defendants, however, have not shown any error committed by the

District Court, which handled this complex criminal matter admirably. The alleged

trial imperfections, even had they amounted to error (and they do not), were

harmless as to the outcome beyond a reasonable doubt.1

       AFFIRMED.


   1
     We have considered and rejected each argument raised by defendants on appeal. To ensure
completeness of the record, those arguments and their proponents are as follows: (1) the District
Court erred when it denied defendants’ suppression motions (Keith LaMonda), (2) the District
Court erred by restricting defense counsel from objecting during the Government’s rebuttal
closing argument (Keith LaMonda), (3) the District Court erred when it admitted testimony of
Maynard’s disbarment (Keith LaMonda), (4) the District Court erred by unfairly limiting
defendants’ cross-examination of Government witnesses and defendants’ presentation of their
case (Jesse LaMonda), (5) the evidence was insufficient to support Jesse LaMonda’s conviction
(Jesse LaMonda), (6) the Government unfairly criminalized conduct involving merely bad
business judgment (Jesse LaMonda), (7) the District Court improperly admitted evidence of civil
and regulatory violations (Jesse LaMonda), (8) the District Court erred in denying defense
requests for jury instructions, (9) the evidence was insufficient to support Maynard’s conviction
on Count Thirteen (John Maynard), (10) the evidence was insufficient to support Maynard’s
conviction on Count Fourteen (John Maynard), and (11) Maynard’s sentence was unreasonable
because the District Court failed to account for sentencing disparities among co-defendants
(John Maynard).

                                                3